DETAILED ACTION
This is a non-final office action in response to applicant’s communication filed on 11/05/2019.
Claims 1-17 are pending and being considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-229460, filed on 12/06/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2019, 11/12/2019, 10/09/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copies of Applicant’s IDS forms 1449 filed as stated above are attached to the instant Office Action.
Claim Objections
Claims 6, 9, 16 are objected to because of the following informalities:  
Claim 6 line 2, “the hardware processor further changes an order” may read “the hardware processor further changes the
Claim 9 line 2, “the hardware processor provides a warning …” may read “the hardware processor provides the warning …” or “the hardware processor provides another warning …”.
Claim 16 line 3, “the virus check method …” may read “the virus checking method …”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ehara (US20080040803A1, hereinafter, “Ehara”), in view of Fukuoh et al (US20110067100A1-IDS provided by applicant, hereinafter, “Fukuoh”).
Regarding claim 1, Ehara teaches:
An image forming apparatus to which an external storage device is attachable and from which the external storage device is detachable (Ehara, discloses an image forming apparatus that determines whether a computer virus is contained in data [Abstract], see Fig. 3, External medium input/output device. Examiner notes external medium input/output device is detachable), comprising a hardware processor (Ehara, See Fig. 3, Image processing control unit including CPU, etc.), wherein 5the hardware processor, in response to detection of attachment of the external storage device (Ehara, [0065] the multi-function peripheral 1 of this embodiment has mounted thereon the external medium input/output device 9 that reads program code, image data,… and [0067] Such the external medium input/output device 9 is controlled by the input/output device control unit 42 connected to the CPU 31 through a bus. Examiner notes it is well known in the art that the control device will detect the external storage device once the external storage device is connected to the apparatus), checks presence of a computer virus in each of a plurality of data pieces stored in the external storage device (Ehara, [0070] When transmitting/receiving the data (i.e. a plurality of data pieces) to/from the LAN 2 via the HUB 19 or reading out/writing the data from/in the storage device M via the external medium input/output device 9, the multi-function peripheral 1 can determine whether the data are infected with a virus), determines a target data piece to be processed from among the plurality of data pieces stored in the external storage device, and 10in response to determination of the target data piece while the plurality of data pieces stored in the external storage device are being checked, checks presence of a computer virus (Ehara, [0079] Also, at data transmission, the multi-function peripheral 1 determines whether data are infected with a virus before transmitting them in the same manner as at data reception…  Furthermore, also when the multi-function peripheral 1 reads/writes the data in/from the storage medium M via the external medium input/output device 9, a virus check is performed in the same manner as the data transmission/reception via the LAN 2) [in such a manner that the target data piece is given a higher priority than other data pieces] (See Fukuoh below for the teachings of limitation in bracket).  
While Ehara teaches checking computer virus before processing data for image forming apparatus, but does not explicitly teach in such a manner that the target data piece is given a higher priority than other data pieces, however in the same field of endeavor Fukuoh teaches:
in such a manner that the target data piece is given a higher priority than other data pieces (Fukuoh, discloses image processing apparatus performing virus check for data with priority. And [0148] In the course of job execution, in case the virus check completion notification is received from the virus control section 32, (step S142; Yes), the job control section 31 retrieves queuing jobs having higher priority than that of the job currently being executed (job registered in advance) among the jobs in the job cue (step S143). Subsequently, the job administration section 31 acquires a job having the highest priority (step S144) and instructs the virus control section 32 to confirm the virus check... And [Claim 9] The job processing system of claim 7, wherein the first job is executed by interrupting execution of the second job when all the control modules used for execution of the first job (i.e. target data piece) are confirmed being not infected by the computer virus, in case the first job has a higher priority than that of the second job (i.e. other data pieces)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Fukuoh in the image forming apparatus of Ehara of determining computer virus by processing data with higher priority. This would have been obvious because the person having ordinary skill in the art would have been motivated to process the data for virus checking and data processing on data with higher priority to prevent suspension and delay of data processing (Fukuoh, [Abstract], [0007], [0042]).

Regarding claim 16, Ehara-Fukuoh combination teaches:
A virus checking method executed in an image forming apparatus (Ehara, discloses an image forming apparatus that determines whether a computer virus is contained in data [Abstract]) to which an external storage device is attachable (Ehara, see Fig. 3 External Medium Input/Output Device. Examiner notes external medium input/output device is detachable) and from which the external storage device is detachable, the virus check method including: the checking steps substantially similar to the steps performed by the image forming apparatus of claim 1, therefore is rejected with same reason set forth above as rejection of claim 1.

Regarding claim 17, Ehara-Fukuoh combination teaches:
A non-transitory computer-readable recording medium (Ehara, [0044] a ROM (Read Only Memory) 15 where control programs and the like are stored,…) encoded with a virus checking program 10executed in a computer controlling an image forming apparatus to which an external storage device is attachable and from which the external storage device is detachable (Ehara, discloses an image forming apparatus that determines whether a computer virus is contained in data [Abstract], see Fig. 3, External medium input/output device. Examiner notes external medium input/output device is detachable), the virus checking program causing the computer to execute: the checking steps substantially similar to the steps performed by the image forming apparatus of claim 1, therefore is rejected with same reason set forth above as rejection of claim 1.

Regarding claim 12, Ehara-Fukuoh combination further teaches:
The image forming apparatus according to claim 1, wherein the hardware processor checks a data piece, that has not been checked for presence of a computer virus and is among the plurality of data pieces stored in the external storage device, after a process is executed on the target data piece (Fukuoh, See Fig. 6 step S107-S108, and [0136] Subsequently, the job administration section 31 confirms whether or not the job exists in the job cue (step S108) (i.e. after a process is executed on the target data piece)).  

Regarding claim 13, Ehara-Fukuoh combination further teaches:
(Ehara, see Fig. 6 step S61-S62, and [0077] Upon receiving the data (i.e. after finishing checking a data piece ) from the data transmitting/ receiving section 52, the virus detecting section 53 proceeds to step S62 to determine whether the received data are infected with a virus (i.e. checks the target data piece)). Examiner notes it is obvious to one ordinary skilled in the art that any data is data among the plurality of data pieces.

Regarding claim 14, Ehara-Fukuoh combination further teaches:
The image forming apparatus according to claim 1, wherein the hardware processor further provides notification of progress of checking for presence of a computer virus in the plurality of data pieces stored in the external storage device (Fukuoh, see Fig. 8 step S124, and [0128] When a report of being not infected by the virus is received as a result of the virus check with respect to the corresponding module, … and notifies to the job administration section 31 that the virus check with respect to the corresponding module is completed (step S124/the virus check completion notification) (i.e. progress)). Examiner notes Ehara teaches virus checking on external storage.  

Regarding claim 15, Ehara-Fukuoh combination further teaches:
(Fukuoh, see Fig. 8 step S124, and [0128] When a report of being not infected by the virus is received as a result of the virus check with respect to the corresponding module, … and notifies to the job administration section 31 that the virus check with respect to the corresponding module is completed (step S124/the virus check completion notification)). Examiner notes Ehara teaches virus checking on external storage.   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ehara-Fukuoh combination as applied above to claim 1, further in view of Chen et al (US20190392144A1, hereinafter, “Chen”).
Regarding claim 2, Ehara-Fukuoh combination teaches:
The image forming apparatus according to claim 1, 
While the combination of Ehara-Fukuoh does not explicitly teach the following limitation(s), however in the same field of endeavor Chen teaches:
wherein 15the hardware processor further determines an order, in which the plurality of data pieces stored in the external storage device are checked, according to a risk level of each of the plurality of data pieces stored in the external storage device, and checks presence of a computer virus in the plurality of data pieces stored in the external storage device in the determined order (Chen, discloses managing virus scanning of container images see [Abstract] and [Title]. And [0010] Some examples of the present disclosure can overcome one or more of the abovementioned problems by arranging the container images in a virus-scanning queue based on the contents of the container images. The system can arrange the container images in the queue so as to prioritize the scanning of higher-risk container images over lower-risk container images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chen in the image forming apparatus of Ehara-Fukuoh of determining computer virus by managing the container images in order image analysis of virus. This would have been obvious because the person having ordinary skill in the art would have been motivated to prioritize the scanning  of higher risk container image in the order in which the container images are arranged in the virus-scanning queue (Chen, [Abstract], [0010]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ehara-Fukuoh-Chen combination as applied above to claim 2, further in view of Woland et al (US20190272376A1, hereinafter, “Woland”).
Regarding claim 3, Ehara-Fukuoh-Chen combination teaches:
The image processing apparatus according to claim 2, 
While the combination of Ehara-Fukuoh-Chen does not explicitly teach the following limitation(s), however in the same field of endeavor Woland teaches:
(Woland, discloses malware analysis system [Abstract], [Title]. And [0027] the risk 226 may be generated based on the file attributes 204 and/or as a result of a static analysis of the file. For example, the risk 226 (i.e. risk level) may take various values, such as low, medium, or high, based on the file attributes 204 and/or static analysis of the file. And [0036] The malware analysis system selection logic 116 may analyze the file attributes 204 as well as the session attributes 202 to determine a value for the risk 226 attribute). Examiner notes Ehara teaches the external storage device. It is obvious to one ordinary skilled in the art that Woland’s method can be implemented to Ehara’s virus checking system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Woland in the image forming apparatus of Ehara-Fukuoh-Chen by determining risk level based on file attributes. This would have been obvious because the person having ordinary skill in the art would have been motivated to select malware analysis system to analyze the file based on risk level of the file (Woland, [Abstract], [0010]).

Regarding claim 4, Ehara-Fukuoh-Chen-Woland combination further teaches:
The image processing apparatus according to claim 3, wherein the hardware processor does not check presence of a computer virus in a data piece having the attribute corresponding to a risk level indicating no risk of including a computer virus among the plurality of data pieces (Woland, [0059] a combination of session attributes 202 and file attributes 204 may indicate that a security risk posed by the file is very low.  In such a scenario, there may be very little benefit to sending the file to a malware analysis system and yet incur a cost for analyzing the file. Therefore, such a file may not meet the risk threshold for sending a file to a malware analysis system (i.e. indicating no risk of including a computer virus)).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ehara-Fukuoh-Chen-Woland combination as applied above to claim 3, further in view of Smith II et al (US20060026044A1, hereinafter, “Smith”).
Regarding claim 5, Ehara-Fukuoh-Chen-Woland combination teaches:
The image forming apparatus according to claim 3, 
While the combination of Ehara-Fukuoh-Chen-Woland does not explicitly teach the following limitation(s), however in the same field of endeavor Smith teaches:
wherein the risk level is downloaded from outside together with a definition file for detecting presence of a computer virus (Smith, [0033] in the event that a critical update to the computer's virus-scanning software is needed, risk mitigation module 230 may simply contact an appropriate Internet website (i.e. outside) and download the latest virus definitions(i.e. definition file)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Smith in the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ehara-Fukuoh-Chen-Woland combination as applied above to claim 3, further in view of Guo (US20140090062A1, hereinafter, “Guo”).
Regarding claim 6, Ehara-Fukuoh-Chen-Woland combination teaches:
The image forming apparatus according to claim 3, 
While the combination of Ehara-Fukuoh-Chen-Woland does not explicitly teach the following limitation(s), however in the same field of endeavor Guo teaches:
wherein 35the hardware processor further changes an order, in which data pieces are checked for presence of a computer virus, based on the attribute of a data piece in which a computer virus has been detected in the past (Guo, [0041] the first scanning module further includes a recording unit configured to, upon ending of the current virus scanning, … record attributes of each directory enumerated or traversed during the current virus scanning and whether the directory has been scanned, record attributes of each file enumerated or traversed during the current virus scanning and whether the file has been scanned, record whether the scanned file is a risk file, and when the file is a risk file, record a risk name and a hash value of the file (attribute of a data)). 
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ehara-Fukuoh-Chen combination as applied above to claim 2, further in view of Faile et al (US20150199511A1, hereinafter, “Faile”).
Regarding claim 7, Ehara-Fukuoh-Chen combination teaches:
The image forming apparatus according to claim 2, 
While the combination of Ehara-Fukuoh-Chen does not explicitly teach the following limitation(s), however in the same field of endeavor Faile teaches:
wherein the hardware processor determines the order, in which a plurality of data pieces which are stored in the 40external storage device and have a same risk level are checked, according to update dates and points in time (Faile, [0037] As noted, at block 320, the risk aggregation module 255 typically determines the risk level associated with each time period.  In order to determine the risk level of each time period, the risk aggregation module 255 will typically determine an aggregated risk score for each time period. If the aggregated risk score of a time period exceeds a first aggregated risk score threshold (e.g., a predefined threshold) or if a predefined number of events within the time period have an event risk score exceeding a first event risk score threshold, then the time period may be designated by the aggregation module 255 as having a high risk level (i.e. according to update dates and points in time)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Faile in the image forming apparatus of Ehara-Fukuoh-Chen of determining computer virus by determining risk level based on time period. This would have been obvious because the person having ordinary skill in the art would have been motivated to determine the priority in risk level on event information based on risk mitigation time period (Faile, [Abstract]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ehara-Fukuoh-Chen combination as applied above to claim 2, further in view of Powers et al (US20140337558A1, hereinafter, “Powers”).
Regarding claim 8, Ehara-Fukuoh-Chen combination teaches:
The image forming apparatus according to claim 2, 
While the combination of Ehara-Fukuoh-Chen does not explicitly teach the following limitation(s), however in the same field of endeavor Powers teaches:
wherein - 16 -the hardware processor further provides a warning in response to detachment of the external storage device before checking for presence of a computer virus in the plurality of data pieces stored in the external storage device is completed (Powers, discloses mediation of USB device to communicate with guest device, see [Abstract]. And [0118] According to some aspects of the disclosures, management module 234 also includes device drivers that provide higher-level security features, such as malware scanning of attached USB devices, and provides event notifications to a user of host device 230, such as when a USB device 24 is attached or removed).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Powers in the image forming apparatus of Ehara-Fukuoh-Chen of determining computer virus by providing a notification to user of host device when USB device is removed during malware scanning of attached USB device. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform malware scanning on the attached USB device to mediate communication of USB device with host device (Powers, [Abstract], [0118]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ehara-Fukuoh-Chen-Powers combination as applied above to claim 8, further in view of Zaitsev et al (US7530106B1, hereinafter, “Zaitsev”).
Regarding claim 9, Ehara-Fukuoh-Chen-Powers combination teaches:
The image forming apparatus according to claim 8, 
While the combination of Ehara-Fukuoh-Chen-Powers does not explicitly teach the following limitation(s), however in the same field of endeavor Zaitsev teaches:
(Zaitsev, [Abstract] method, and computer program product for security rating of processes for malware presence, including (a) detecting an attempt to execute a file on a computer; (b) performing initial risk assessment of the file and assigning initial (static) security rating S; (c) analyzing the initial risk pertaining to the file and if it exceeds predetermined threshold, notifying user (i.e. warning)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Zaitsev in the image forming apparatus of Ehara-Fukuoh-Chen-Powers of determining computer virus by notifying user of malware presence of risk level pertaining to the file exceeds predetermined threshold. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform secure rating of processes in executable file for malware presence for preventive actions (Zaitsev, [Abstract]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ehara-Fukuoh-Chen combination as applied above to claim 2, further in view of Chang et al (US20100308996A1, hereinafter, “Chang”) and Zaitsev et al (US7530106B1, hereinafter, “Zaitsev”).
Regarding claim 10, Ehara-Fukuoh-Chen combination teaches:
The image forming apparatus according to claim 2, 

wherein the hardware processor further provides notification of prohibition of an operation of detaching the external storage device (Chang, [0012] The visual alarm 32 is used to output a visual alarm signal when the USB devices connected to the computer are detached from the computer. The audible alarm 34 is used to output an audible alarm signal when the USB devices are detached from the computer, so as to warn that the USB devices has been detached …), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chang in the image forming apparatus of Ehara-Fukuoh-Chen of determining computer virus by notifying user of detached USB device from computer to prevent the USB device from being stolen. This would have been obvious because the person having ordinary skill in the art would have been motivated to alert user of removal of USB device from computer (Chang, [Abstract]) for the benefit of continuing virus scanning of Ehara-Fukuoh-Chen.
While the combination of Ehara-Fukuoh-Chen-Chang does not explicitly teach the following limitation(s), however in the same field of endeavor Zaitsev teaches:
[wherein the hardware processor further provides notification of prohibition of an operation of detaching the external storage device] (see Chang above for the teaching of limitation in bracket) while the risk level of a data piece, that has not been checked for presence of a computer virus and is among the plurality of data pieces stored in the external (Zaitsev, [Abstract] method, and computer program product for security rating of processes for malware presence, including (a) detecting an attempt to execute a file on a computer; (b) performing initial risk assessment of the file and assigning initial (static) security rating S; (c) analyzing the initial risk pertaining to the file and if it exceeds predetermined threshold, notifying user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Zaitsev in the image forming apparatus of Ehara-Fukuoh-Chen-Chang of determining computer virus by notifying user of malware presence of risk level pertaining to the file exceeds predetermined threshold. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform secure rating of processes in executable file for malware presence for preventive actions (Zaitsev, [Abstract]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ehara-Fukuoh combination as applied above to claim 1, further in view of Ueoka et al (US20110197279A1, hereinafter, “Ueoka”).
Regarding claim 11, Ehara-Fukuoh combination teaches:
The image forming apparatus according to claim 1, 
While the combination of Ehara-Fukuoh does not explicitly teach the following limitation(s), however in the same field of endeavor Ueoka teaches:
(Ueoka, [0011] this invention identifies the backup data created after the creation date and time of the file in whose primary volume a virus has been detected, and performs the specific processing for the relevant identified backup data. For example, if the backup data is the data stored in the secondary volume or in the external storage device, the virus scanning is performed only for the data in the identified secondary volume or external storage device).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Ueoka in the image forming apparatus of Ehara-Fukuoh of determining computer virus by performing virus scanning only in secondary volume or external storage device by identifying the backup data in secondary volume or external storage when running anti-virus program. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform the virus scanning in secondary or external storage only to prevent virus from invading the file system (Ueoka, [Abstract], [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436                                                                                                                                                                                                        


/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436